                                               Case 2:20-cr-00142-GMN-EJY Document 60 Filed 03/22/21 Page 1 of 5



                                               LANCE J. HENDRON, ESQ
                                           1   Nevada Bar No. 11151
                                               HENDRON LAW GROUP LLC
                                           2   625 S. Eighth Street
                                               Las Vegas, Nevada 89101
                                           3   Office: (702) 710‐5555  Facsimile: (702) 718‐5555
                                               E‐mail: lance@hlg.vegas
                                           4
                                               Attorney for Defendant, Durell Melchor
                                           5

                                           6                               UNITED STATES DISTRICT COURT
                                                                              CLARK COUNTY, NEVADA
                                           7

                                           8    UNITED STATES OF AMERICA,                      Case No. 2:20‐cr‐00142‐GMN‐EJY‐1
                                           9
                                                                  Plaintiff,
                                          10                                                   STIPULATION AND ORDER TO CONTINUE
TEL (702) 710-5555 ▪ FAX (702) 718-5555




                                                vs.                                            CHANGE OF PLEA HEARING
                                          11
   HENDRON LAW GROUP LLC

       LAS VEGAS, NEVADA 89101




                                                DURELL MELCHOR,                                (FIRST REQUEST)
         625 S. EIGHTH STREET




                                          12

                                          13                      Defendant.
                                          14

                                          15          IT IS HEREBY STIPULATED BY AND BETWEEN defendant, DURELL MELCHOR by and

                                          16   through his counsel, LANCE J. HENDRON, ESQ., of the Law Firm HENDRON LAW GROUP, LLC, and

                                          17   plaintiff, UNITED STATES OF AMERICA, by and through Nicholas A. Trutanich, United States

                                          18   Attorney and Brett Ruff, Assistant United States Attorney, that the Change of Plea Hearing

                                          19   scheduled for March 24, 2021 at 11:00 a.m. be vacated and set for April 21, 2021 at 9:00

                                          20   a.m.

                                          21          This Stipulation is entered into for the following reasons:

                                          22          1. Due to unforeseen circumstances, defense counsel has a schedule conflict and

                                          23              respectfully requests the Change of Plea hearing be reset.

                                          24          2. Defense counsel and counsel for the government agree to the continuance.

                                          25          3. Defendant Melchor is in custody and agrees to a continuance.

                                          26          4. Additionally, denial of this request for continuance could result in a

                                          27              miscarriage of justice.

                                          28
                                                 Case 2:20-cr-00142-GMN-EJY Document 60 Filed 03/22/21 Page 2 of 5




                                             1         5. The additional time requested by this Stipulation is excludable in computing

                                             2            the time within which the trial herein must commence pursuant to the Speedy

                                             3            Trial Act, Title18, United States Code, Section 3161 (h)(7)(A), considering the

                                             4            factors under Title 18, United States Code, Section 3161(h)(7)(B)(i), (iv).

                                             5         This is the third stipulation to continue filed herein.

                                             6         DATED this 22nd day of March, 2021.

                                             7
                                                                                              Respectfully Submitted,
                                             8

                                             9                                                 /s/ Lance Hendron __________
                                                                                              Lance J. Hendron, Esq.
                                            10                                                Counsel for defendant Durell Melchor
                                            11
                                 718-5555
                                    (702)
                                   PLLC




                                            12                                                _/s/ Brett Ruff______________
                          ENDRON,LLC

                                 89101
                             STREET




                                                                                              Nicholas Trutanich,
                              ▪ FAX
                             89101
                     & HGROUP




                                            13
                          STREET

                       FAX (702)
                       , NEVADA




                                                                                              United States Attorney
                     387 0034
            (702) 758-5858
                     EIGHTH
                   , NEVADA




                                            14                                                Brett Ruff,
                  IGHTH
                  LAW




                                                                                              Assistant United States Attorney
                VEGAS
          710-5555▪
              S. ES.
         GUYMON




                                            15
             EGAS
         625625
   HENDRON

       LASLVAS
       TEL




                                            16
TEL (702)




                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                         2
                                                 Case 2:20-cr-00142-GMN-EJY Document 60 Filed 03/22/21 Page 3 of 5




                                             1   LANCE J. HENDRON, ESQ.
                                                 Nevada Bar No. 11151
                                             2   HENDRON LAW GROUP LLC
                                                 625 S. Eighth Street
                                             3   Las Vegas, Nevada 89101
                                                 Office: (702) 710‐5555  Facsimile: (702) 718‐5555
                                             4   E‐mail: lance@hlg.vegas
                                             5   Attorney for Defendant, Durell Melchor
                                             6
                                                                               UNITED STATES DISTRICT COURT
                                             7                                    CLARK COUNTY, NEVADA
                                             8
                                                  UNITED STATES OF AMERICA,                       Case No. 2:20‐cr‐00142‐GMN‐EJY‐1
                                             9
                                                                     Plaintiff,                   FINDINGS OF FACT, CONCLUSIONS OF LAW
                                            10                                                    AND ORDER
                                                  vs.
                                            11
                                 718-5555
                                    (702)
                                   PLLC




                                            12    DURELL MELCHOR
                          ENDRON,LLC

                                 89101
                             STREET

                              ▪ FAX
                             89101
                     & HGROUP




                                            13
                          STREET

                       FAX (702)
                       , NEVADA




                                                                     Defendant.
                     387 0034
            (702) 758-5858
                     EIGHTH
                   , NEVADA




                                            14
                  IGHTH
                  LAW

                VEGAS
          710-5555▪




                                                                                        FINDINGS OF FACT
              S. ES.
         GUYMON




                                            15
             EGAS
         625625
   HENDRON

       LASLVAS
       TEL




                                            16          Based on the pending Stipulation of Counsel, and good cause appearing
TEL (702)




                                            17   therefore, the Court finds:
                                            18
                                                        1. Due to an unforeseen circumstances, defense counsel has a schedule conflict
                                            19
                                                            and respectfully requests the Change of Plea hearing be reset.
                                            20
                                                        2. Defense counsel and counsel for the government agree to the continuance.
                                            21
                                                        3. Defendant Melchor is in custody and agrees to the continuance.
                                            22
                                                        4. Additionally, denial of this request for continuance could result in a
                                            23
                                                            miscarriage of justice.
                                            24
                                                        5. The additional time requested by this Stipulation is excludable in computing
                                            25
                                                            the time within which the trial herein must commence pursuant to the Speedy
                                            26
                                                            Trial Act, Title18, United States Code, Section 3161 (h)(7)(A), considering the
                                            27
                                                            factors under Title 18, united States Code, Section 3161(h)(7)(B)(i), (iv).
                                            28

                                                                                          3
                                                 Case 2:20-cr-00142-GMN-EJY Document 60 Filed 03/22/21 Page 4 of 5




                                             1                                      CONCLUSIONS OF LAW

                                             2           The ends of justice served by granting said continuance outweigh the best interest

                                             3   of the public and the defendant in a speedy trial, since the failure to grant said

                                             4   continuance would likely result in a miscarriage of justice, would deny the parties herein

                                             5   sufficient time and the opportunity within which to be able to effectively and thoroughly

                                             6   prepare for trial, taking into account the exercise of due diligence.

                                             7           The continuance sought herein is excludable under the Speedy Trial Act, Title 18,

                                             8   United States Code, Section § 3161 (h)(7)(A), when considering the factors under Title 18,

                                             9   Unites States Code, § 3161 (h)(7) (B)(i), (iv).

                                            10

                                            11   ...
                                 718-5555
                                    (702)
                                   PLLC




                                            12   ...
                          ENDRON,LLC

                                 89101
                             STREET

                              ▪ FAX
                             89101
                     & HGROUP




                                            13   ...
                          STREET

                       FAX (702)
                       , NEVADA

                     387 0034
            (702) 758-5858
                     EIGHTH
                   , NEVADA




                                            14   ...
                  IGHTH
                  LAW

                VEGAS
          710-5555▪
              S. ES.
         GUYMON




                                            15
             EGAS




                                                 ...
         625625
   HENDRON

       LASLVAS
       TEL




                                            16   ...
TEL (702)




                                            17   ...

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                            4
                                                 Case 2:20-cr-00142-GMN-EJY Document 60 Filed 03/22/21 Page 5 of 5




                                             1                                              ORDER

                                             2          IT IS HEREBY ORDERED that the Change of Plea Hearing in this matter scheduled

                                             3   for March 24, 2021 at the hour of 11:00 a.m., be vacated and continued to the 21st day

                                             4   of April, 2021, at the hour of 9:00 a.m.

                                             5               22 day of __________,
                                                 DATED this _____        March 2021.
                                             6

                                             7                                                  _____________________________
                                                                                                GLORIA M. NAVARRO
                                             8                                                  UNITED STATES DISTRICT JUDGE
                                             9

                                            10

                                            11
                                 718-5555
                                    (702)
                                   PLLC




                                            12
                          ENDRON,LLC

                                 89101
                             STREET

                              ▪ FAX
                             89101
                     & HGROUP




                                            13
                          STREET

                       FAX (702)
                       , NEVADA

                     387 0034
            (702) 758-5858
                     EIGHTH
                   , NEVADA




                                            14
                  IGHTH
                  LAW

                VEGAS
          710-5555▪
              S. ES.
         GUYMON




                                            15
             EGAS
         625625
   HENDRON

       LASLVAS
       TEL




                                            16
TEL (702)




                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                            5
